Case: 2:19-cv-00797-ALM-CMV Doc #: 30 Filed: 07/16/20 Page: 1 of 3 PAGEID #: 188




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

FANNIE JENNINGS, et al.,                          :
                                                  : Case No. 2:19-cv-797
               Plaintiffs,                        :
                                                  : Chief Judge Algenon L. Marbley
       v.                                         :
                                                  : Magistrate Judge Vascura
                                                  :
LQ MANAGEMENT, LLC,                               :
                                                  :
               Defendant.

                                      OPINION & ORDER


       This matter comes before the Court on Magistrate Judge Vascura’s January 23, 2020

Report and Recommendation that this case be dismissed for want of prosecution. (ECF No. 29).

The Court ADOPTS the Magistrate Judge’s Report and Recommendation. The matter is hereby

DISMISSED WITH PREJUDICE.

                                         I.      Background

       Plaintiffs originally filed this action on June 18, 2018 in the Court of Common Pleas for

Cuyahoga County, Ohio. (ECF No. 1). Defendant removed the action to the Northern District of

Ohio and then transferred venue to the Southern District on March 6, 2019. (ECF Nos. 1, 3, 10).

On October 9, 2019, Plaintiffs’ attorneys filed a motion to withdraw as counsel for the stated

reason that they were no longer able to contact Plaintiffs in this matter despite multiple attempts

to do so. (ECF No. 21). The Court gave Plaintiffs 21 days to respond. (ECF No. 24). When

Plaintiffs failed to respond, the Court granted Plaintiffs’ counsel’s motions to withdraw. (ECF

No. 25). Defendant then moved to dismiss this action for want of prosecution on December 31,

2019, alleging Plaintiffs failed to respond to discovery requests and attempts to schedule




                                                 1
Case: 2:19-cv-00797-ALM-CMV Doc #: 30 Filed: 07/16/20 Page: 2 of 3 PAGEID #: 189




depositions. (ECF No. 26). Defendant filed a supplemental motion indicating defense counsel

did receive a voicemail from Plaintiff Fannie Jennings “indicating, in part, she was unaware of

the prior “withdraw[al] of counsel,” but noted subsequent attempts to contact Jennings by phone

were unsuccessful. (ECF No. 27). Plaintiffs did not file a response to Defendant’s motion to

dismiss or obtain new counsel. On January 23, 2020, Magistrate Judge Vascura issued the Report

and Recommendation that this case be dismissed. (ECF No. 29). Plaintiffs did not file any

objections.

                                        II.     Law & Analysis

       Federal Rule of Civil Procedure 41(b) “gives courts the authority to dismiss a case for

‘failure of the plaintiff to prosecute or to comply with these rules or any order of the court.’”

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362-63 (6th Cir. 1999) (quoting Fed. R. Civ. P.

41(b)). “This measure is available to the district court as a tool to effect ‘management of its

docket and avoidance of unnecessary burdens on the tax-supported courts [and] opposing

parties.’” Id. at 363 (quoting Matter of Sanction of Baker, 744 F.2d 1438, 1441 (10th Cir.1984)).

The Court considers four factors in whether to dismiss a case for want of prosecution: “(1)

whether the party's failure is due to willfulness, bad faith, or fault; (2) whether the adversary was

prejudiced by the dismissed party's conduct; (3) whether the dismissed party was warned that

failure to cooperate could lead to dismissal; and (4) whether less drastic sanctions were imposed

or considered before dismissal was ordered.” Id.

       Failure to file objections within fourteen days results in waiver of de novo review of the

Magistrate’s Report and Recommendation. See, e.g., McCall v. Ohio, No. 2:18-cv-1261, 2019

WL 188039 at *1 (S.D. Ohio Jan. 14, 2019). The Magistrate Judge noted that Plaintiffs have

failed to participate in this action for several months, failed to communicate with their prior




                                                  2
Case: 2:19-cv-00797-ALM-CMV Doc #: 30 Filed: 07/16/20 Page: 3 of 3 PAGEID #: 190




counsel, and have not obtained new counsel. (ECF No. 29 at 3). The Magistrate Judge concluded

that, even if Plaintiffs were somehow initially unaware of their counsel’s withdrawal, they at

least became aware no later than January 10, 2020 as indicated by Jennings’s voicemail, and

have still failed to respond to Defendant’s motion to dismiss. (Id.). The Magistrate Judge

concluded that this was “the latest in a long line of Plaintiffs’ failures to prosecute their claims

and demonstrates their lack of interest in pursuing this action.” (Id.). The Magistrate Judge

considered and concluded that “no alternative sanction would preserve the pretrial process.” (Id.

at 4). This Court agrees. Having reviewed the Magistrate Judge’s Report and Recommendation,

and acknowledging that Plaintiffs have filed no objections and have otherwise failed to prosecute

this case for many months, this Court agrees that even under a de novo standard of review

dismissal is appropriate.

       For these reasons, this Court ADOPTS Magistrate Judge Vascura’s January 23, 2020

Report and Recommendation (ECF No. 29) and GRANTS Defendant’s Motion to Dismiss for

want of prosecution (ECF Nos. 26, 27). This matter is hereby DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED.




                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE
DATE: July 16, 2020




                                                  3
